Citation Nr: 1641342	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in January 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension was not present during active service and did not manifest to a degree of 10 percent or more within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See VA correspondence dated in April 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and in support of the claim.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension, nephritis, and organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable as to these matters in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has hypertension as a result of active service.  He asserts that the disorder developed during or within one year of service or, alternatively, as secondary to his service-connected mood disorder.  In an August 2015 brief the Veteran's service representative asserted that there was a connection between hypertension and anxiety disorders.  A copy of a medical abstract noting multiple cross sectional studies revealed a positive association between anxiety and hypertension, but that a few studies had shown no association.  

Service treatment records are negative for complaint, treatment, or diagnosis of hypertension.  VA records show service connection is established for a mood disorder due to a general medical condition associated with residuals of a left ankle fracture, for residuals of a left ankle fracture, for residuals of a right ankle fracture, and for pseudofolliculitis barbae.

VA treatment records include a November 2005 report noting elevated blood pressure.  A May 2006 report noted the Veteran's blood pressure was elevated and pharmacologic intervention was encouraged, but that he was reluctant to start antihypertensive medication at that time.  A diagnosis of hypertension was first provided in October 2007 and the Veteran began taking medication for the disorder.

VA examination in July 2010 included a diagnosis of essential hypertension.  At that time, the Veteran gave a history of receiving a diagnosis of hypertension in November 2005, but that he denied treatment.  He said he began taking antihypertensive medication around 2007.  A review of the record revealed elevated blood pressure readings in February 2005 of 151/87 and in May 2005 of 137/92.  It was noted there had been no 5-day check of his blood pressure to confirm a diagnosis of hypertension.  The examiner found that it was less likely that the Veteran's present hypertension started or was caused by military service.  The opinion was based upon a full review of the record which showed normal blood pressure readings except on two occasions with borderline elevations during his entire period of active service.  It was further noted that a diagnosis of borderline blood pressure was not provided during military service.

VA examination in February 2016 included a diagnosis of essential hypertension.  It was noted that the Veteran had been provided a diagnosis of elevated blood pressure in 2005 with a diagnosis of hypertension in 2007 when he was started on antihypertensive medication.  The examiner noted the Veteran reported noncompliance with medication in August 2008 due to his reported dislike of taking medications and that in 2010 he reported that he was not taking his medication regularly.  When compliant with medications his blood pressure was recorded as 126/88 in September 2012 and 130/86 in June 2013.  

The examiner found that a diagnosis of hypertension was not provided during active service.  It was also observed that a diagnosis of hypertension was first established in 2007.  The examiner next found that it was less likely that the Veteran's hypertension was caused by or aggravated beyond natural progression by his mood disorder or bilateral ankle disabilities.  He added that his increases in blood pressure were neither caused by nor chronically affected by his ankle pain and were more likely due to his medication noncompliance.  It was further noted that a medical article had been provided in support of the claim which noted "a possible correlation between psychiatric conditions and hypertension," but that, although there may be an association, there was no clear cause/effect relationship between mood disorders and hypertension.  The examiner noted it was one of many risk factors and was not a causative factor. 

Based upon the evidence of record, the Board finds that hypertension was not manifest during active service or that it was not manifest to a degree of 10 percent or more within a year of discharge.  The record shows elevated blood pressure readings in service and within one year of service in November 2004 and May 2006.  However, a diagnosis of hypertension was not made nor was continuous medication shown to have been required prior to October 2007.  The persuasive medical evidence further demonstrates that his hypertension was neither incurred nor caused by an in-service injury, event, or illness and was not permanently worsened as a result of a service-connected disability.  

The July 2010 and February 2016 VA opinions are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements, medical literature, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that for hypertension a 10 percent rating for VA compensation purposes is provided with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  It is also noted that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, and that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Consideration has also been given to the Veteran's personal assertion that his hypertension developed during service, within the first post-service year, or was aggravated as a result of a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension is not a condition that is readily amenable to probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


